Citation Nr: 18100163
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 14-32 038
DATE:	 
ISSUES DECIDED:	2	ISSUES REMANDED:	2
 
ORDER
The issue of entitlement to an earlier effective date for the recognition of O.S. as a dependent child is dismissed.
Entitlement to a combined disability rating in excess of 60 percent is denied.  
FINDINGS OF FACT
1.  The Veterans claim for entitlement to an earlier effective date for the recognition of O.S. as a dependent child was granted in full subsequent to the filing of the Veterans substantive appeal; as such, the appeal is moot.  
2.  The Veterans separate disability ratings do not combine to a total disability rating in excess of 60 percent; there is no evidence to indicate that the separate disability ratings were added incorrectly under the relevant regulations at any time.
CONCLUSIONS OF LAW
1.  The appeal for entitlement to an earlier effective date for the recognition of O.S. as a dependent child is moot and is dismissed.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.202 (2017).
2.  The criteria for a combined disability rating in excess of 60 percent have not been met.  38 C.F.R. § 4.25 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran served on active duty from January 2003 to December 2006, April 2010 to December 2010, and from January 2011 to September 2012, to include service in Iraq and Afghanistan.  The Veteran also served on active duty for training from September 2001 to April 2002. 
In April 2016, the Veteran and his wife testified at a Board of Veterans Appeals (Board) videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  
As discussed below, the Board finds that the issue of entitlement to an earlier effective date for the recognition of O.S. as a dependent child has been granted in full and, as such, is moot.  The Board notes, however, that the Veteran testified in April 2016 that, because the earlier effective date was granted retroactively, the Veteran has not yet received the additional monetary benefit.  While the Board has no direct power to enforce the award, this matter is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.
Entitlement to an earlier effective date for the recognition of O.S. as a dependent child
The Veteran disagreed with the original date, July 2014, assigned for recognition of O.S. as a dependent child for the purpose of Department of Veterans Affairs (VA) benefits and perfected an appeal of the issue in a September 2015 VA Form 9 Substantive Appeal.  In November 2015, the AOJ awarded an earlier effective date of November 2012, the first month following the original grant of service connection, for the recognition of O.S. as a dependent child.  While the Veteran provided testimony as to this issue in April 2016, he specifically stated that he was satisfied with the effective date assigned and indicated that his current disagreement was with the implementation of the grant.  Thus, the benefit sought on appeal has already been granted in full.  
Pursuant to applicable law and regulation, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  Given that the issue on appeal was granted in full, the appeal has become moot.  There are no allegations of errors of fact or law for appellate consideration.  Consequently, the Board has no jurisdiction to review the issue, and the claim must be dismissed.
 
Entitlement to a combined disability rating in excess of 60 percent
The Veteran has asserted that he should be awarded combined disability rating in excess of 60 percent.  In that regard, the Board notes that 38 C.F.R. § 4.25 provides guidelines for combining disability ratings.  Disability ratings for separate disabilities may not simply be added together; rather, 38 C.F.R. § 4.25 provides a formula which allows for the consideration of the efficiency of the individual as affected first by the most disabling condition, then by the less disabling condition, then by other less disabling conditions, if any, in the order of severity.
Here, the Board finds that the Veterans combined disability rating has been properly calculated since he was first awarded service connection.  The Veteran has not appealed the individually-assigned ratings.  As there is no other ground on which to grant a higher combined disability rating, the Board must deny the claim. 
 
REMANDED ISSUES
Entitlement to service connection for a respiratory disability, manifested by nasal and chest congestion, and entitlement to service connection for a gastrointestinal disability, both to include as related to an undiagnosed or medically unexplained chronic multisymptom illness, are remanded for additional development.
While VA examinations and opinions were obtained with respect to these claims in June 2014, with an addendum provided for the gastrointestinal claim in July 2014, the examiner did not provide a sufficient rationale for the opinions stated or properly address the criteria for service connection pursuant to 38 C.F.R. § 3.317 (2017) for Veterans who served in Southwest Asia.  Accordingly, the Board finds remand is warranted so that new VA opinions may be obtained.  
 
The matters are REMANDED for the following actions:
1. Ask the Veteran to identify all outstanding treatment records relevant to the claims for entitlement to service connection for a respiratory disability and for a gastrointestinal disability.  All identified VA records should be added to the claims file.  All other properly identified records should be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, or the Veteran identifies sources of treatment but does not provide authorization to obtain records, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e) (2017)), to include notifying the Veteran of the unavailability of the records. 
2. After the above records have been added to the claims file, afford the Veteran a Persian Gulf War examination regarding his respiratory and gastrointestinal symptomatology.  The claims file must be reviewed by the examiner in conjunction with the examination. 
Following examination of the Veteran and review of the record, the examiner should address the following:
(a) Does the Veteran have diagnosable gastrointestinal and respiratory disabilities?  If so, please list all diagnoses as well as the approximate dates each first manifest.  
(b) If the Veteran has a diagnosable gastrointestinal or respiratory disability, is it at least as likely as not (50 percent or greater probability) that such disability had its onset in, or is otherwise related to his military service, to include exposure to burn pits?  The examiner should specifically note the in-service diagnosis of irritable bowel syndrome with respect to the gastrointestinal claim.
(c) If the Veteran does not have a diagnosable respiratory or gastrointestinal disability, are there objective indications of chronic disability that could be due to an undiagnosed illness or medically unexplained chronic multisymptom illness?  Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  If so, please address the approximate date these symptoms first manifest as well as the current level of impairment caused by the symptoms.  
(d) Does the Veteran have a functional gastrointestinal disorder such as irritable bowel syndrome (excluding structural gastrointestinal diseases)?  
A complete medical rationale must be provided for any opinion stated. 






(CONTINUED ON NEXT PAGE)
3. After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate consideration, if in order.  
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	M. D. Bruce, Associate Counsel 

